UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6663



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM M. BRYSON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-01-240-8-1; CR-01-712)


Submitted:   July 23, 2004                 Decided:   August 19, 2004


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.        Marvin Jennings
Caughman, Mark C. Moore, Beth Drake, Assistant United States
Attorneys, Columbia, South Carolina; Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William M. Bryson, Jr., appeals from the district court’s

order denying his motion filed pursuant to Fed. R. Crim. P. 33, in

which Bryson requested to be resentenced.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm the

district court’s order denying Bryson’s motion.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -